DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant has amended claims 14, 18, 22, and 29. Applicant has cancelled claims 15, 23, and 25. Claims 14, 16-22, 24, and 26-34 are currently pending.
Claims 15, 23, and 25 have been cancelled, but their text has not been deleted as required by 37 CFR 1.121(c)(4)(i).
Claim Objections
Claims 24 and 26-28 are objected to because of the following informalities:
Claims 24, 27, and 28 are dependent upon now cancelled claim 23. Because the subject matter of claim 23 was incorporated into independent claim 14, this was assumed to be a typographic error, and claims 24, 27, and 28 were intended to be dependent upon claim 14.
Claim 26 is dependent upon now cancelled claim 25. Because the subject matter of claim 25 was incorporated into independent claim 14, this was assumed to be a typographic error, and claim 26 was intended to be dependent upon claim 14.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14, 16-20, 24, 26, and 29-34 rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (U.S. Patent Application Publication No. 2008/0287892) in view of Thomas et al. (U.S. Patent No. 6,019,511).
Regarding claim 14, Kahn discloses a wound dressing assembly for wounds in a enteroatmospheric fistulae (Paragraphs 0001, 0003, and 0012) comprising: a covering device for covering the wound and a skin area surrounding the wound (Figs. 3 and 4, feat. 58; Paragraph 0042), wherein the covering device inhibits the passage of fluids (Paragraph 0043) and comprises an opening (Figs. 3 and 4, feat. 76; Paragraph 0042); wherein the covering device is surrounded by an edge that is configured to be connected to the skin area in a fluid-tight manner (Paragraph 0043); wherein the covering device further comprises a flexible and fluid-conducting buffer that surrounds at least a portion of the opening (Figs. 3 and 4, feat. 18; Paragraph s 0037 and 0040), wherein the flexible and fluid-conducting buffer comprises an open-celled foam (Paragraphs 0037 and 0040); and a reinforcing device associated with the opening (Figs. 3 and 4, feat. 22; Paragraph  and connected to the covering device in a fluid tight-manner (Paragraphs 0032 and 0045), wherein the reinforcing device counteracts deformation of the covering device in the area surrounding the opening (Paragraphs 0037 and 0045), and wherein the reinforcing device allows for the generation of negative pressure in a space delimited by the covering device, the skin area or the wound, and the reinforcing device (Fig. 3; Paragraphs 0037, 0043, and 0044).
Khan does not disclose that the covering device comprises a unilaterally open-celled film, that an open-celled side of the open-celled film is configured to face the skin area, that the flexible and fluid-conducting buffer is arranged between the open-celled side of the unilaterally open-celled film of the covering device and the skin, that the unilaterally open-celled film comprises a double layered or multi-layered film, one boundary surface of which being formed by a continuous fluid-tight film, that a space is formed between the individual film layers, which space is in communication with the open-celled foam via three-dimensional cells in the film layer forming the open-celled side of the open-celled film, or that said cells extend funnel shaped into the space between the film layers. Kahn does disclose that the flexible and fluid-conducting buffer is arranged between the skin facing side of the covering device and the skin, but because the covering device is not a unilaterally open-celled film, the flexible and fluid-conducting buffer is not arranged between the open-celled side of the film and is not in communication with the space between layers of the covering device.
Thomas teaches a multi-layer assembly comprising funnels for protecting objects (Abstract; Col. 2, lines 26-34). The assembly taught by Thomas protects objects by prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the assembly disclosed by Khan so that the covering device comprises a unilaterally open-celled film, that an open-celled side of the open-celled film is configured to face the skin area, that the unilaterally open-celled film comprises a double layered or multi-layered film, one boundary surface of which being formed by a continuous fluid-tight film, that a space is formed between the individual film layers, and that said cells extend funnel shaped into the space between the film layers in order to channel fluids away from and protect the skin as taught by Thomas. By modifying the assembly disclosed by Khan so that the covering device comprises a unilaterally open-celled film and so that the open-celled side of the open-celled film faces the skin, the arranged between the open-celled side of the unilaterally open-celled film of the covering device and the skin and the space between the film layers would be in communication with the open-celled foam via three-dimensional cells in the film layer forming the open-celled side of the open-celled film.
Regarding claim 16, Khan in view of Thomas discloses the wound dressing assembly of claim 14. Khan further discloses that the reinforcing device has a reinforcing ring to which the covering device is connected in a fluid-tight manner (Figs. 3 and 4, feat. 22; Paragraphs 0022, 0025, 0032, and 0045).
Regarding claim 17, Khan in view of Thomas discloses the wound dressing assembly of claim 16. Khan further discloses that the reinforcing ring is a plastic ring (Paragraph 0025).
Regarding claim 18, Khan in view of Thomas discloses the wound dressing assembly of claim 14. Khan further discloses that the reinforcing device has a flange area configured to be placed on the skin area (Figs. 3 and 4, feat. 32; Paragraph 0026) and a stub area that extends perpendicular to the flange area (Figs. 3 and 4, feat. 24; Paragraph 0026), approximately parallel to an axis of the reinforcing ring (Figs. 3 and 4, feat. 24).
Regarding claim 19, Khan in view of Thomas discloses the wound dressing assembly of claim 18. Khan further discloses that the stub area has, at an end that faces away from the flange area, a connecting flange that extends radially outwards 
Regarding claim 20, Khan in view of Thomas discloses the wound dressing assembly of claim 16. Khan further discloses that the reinforcing ring is deformable (Paragraph 0025).
Regarding claim 24, Khan in view of Thomas discloses the wound dressing assembly of claim 14. Khan further discloses that the flexible and fluid-conducting buffer is connected to the reinforcing device (Figs. 3 and 4, feats. 18 and 22; Paragraph 0037).
Regarding claim 26, Khan in view of Thomas discloses the wound dressing assembly of claim 14. Khan further discloses that the open-celled foam is polyurethane foam (Paragraph 0040).
Regarding claim 29, Khan in view of Thomas discloses the wound dressing assembly of claim 14. Khan further discloses a device for generating negative pressure (Fig. 4, feat. 62; Paragraph 0037) in fluid communication with the covering device (Figs. 3 and 4, feat. 64; Paragraph 0037).
Regarding claim 30, Khan in view of Thomas discloses the wound dressing assembly of claim 29. Khan further discloses that the device for generating negative pressure is connected to the covering device via a connecting device (Figs. 3 and 4, feat. 64; Paragraph 0037).
Regarding claim 31, Khan in view of Thomas discloses the wound dressing assembly of claim 14. Khan further discloses that a receiving device attached to the reinforcing device
Regarding claim 32, Khan in view of Thomas discloses the wound dressing assembly of claim 31. Khan further discloses that the receiving device is pouch-shaped (Paragraph 0034).
Regarding claim 33, Khan in view of Thomas discloses the wound dressing assembly of claim 31. Khan further discloses that the receiving device is detachably attached to the reinforcing device (Paragraph 0035).
Regarding claim 34, Khan in view of Thomas discloses the wound dressing assembly of claim 14. Khan further discloses that the covering device is gas-tight (Paragraph 0057).
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (U.S. Patent Application Publication No. 2008/0287892) in view of Thomas et al. (U.S. Patent No. 6,019,511), and in further view of Argenta et al. (U.S. Patent No. 5,636,643).
Regarding claim 21, Khan in view of Thomas discloses the wound dressing assembly of claim 20. Khan does not disclose that at least a portion of the reinforcing ring is a hollow body delimited by a deformable wall.
Argenta teaches negative pressure wound therapy systems (Abstract). Argenta teaches an embodiment in which an inflatable cuff surrounds the wound (Fig. 2, feat. 59; Col. 9, line 53 – Col. 10, line 30). Argenta teaches that the inflatable cuff can be inflated via an external valve, and prevents the base of the negative pressure wound therapy system from digging into the skin surrounding the wound (Col. 9, line 64 – Col. 10, line 3). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the assembly at least a portion of the reinforcing ring is a hollow body delimited by a deformable wall in order to prevent the assembly from digging into the skin surrounding the wound or the wound itself, as taught by Argenta.
Regarding claim 22, Khan in view of Thomas, and in further view of Argenta discloses the wound dressing assembly of claim 21.
As discussed above, Argenta teaches negative pressure wound therapy systems (Abstract). Argenta teaches an embodiment in which an inflatable cuff surrounds the wound (Fig. 2, feat. 59; Col. 9, line 53 – Col. 10, line 30). Argenta teaches that the inflatable cuff can be inflated via an external valve, and prevents the base of the negative pressure wound therapy system from digging into the skin surrounding the wound (Col. 9, line 64 – Col. 10, line 3). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the assembly disclosed by Khan in view of Thomas, and in further view of Argenta so that the deformable wall is configured to be filled with a fluid via a valve arrangement in order to prevent the assembly from digging into the skin surrounding the wound or the wound itself, as taught by Argenta.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (U.S. Patent Application Publication No. 2008/0287892) in view of Thomas et al. (U.S. Patent No. 6,019,511), and in further view of Suess et al. (U.S. Patent Application Publication No. 2015/0148784).
Regarding claim 27, Khan in view of Thomas discloses the wound dressing assembly of claim 14. Khan further discloses that the flexible and fluid-conducting buffer comprises a buffer ring encircling the reinforcing device (Figs. 3 and 4, feat. 18; Paragraph 0037). Khan in view of Thomas does not disclose that the buffer comprises at least one buffer arm extending radially outward from the buffer ring.
Suess teaches a vacuum-assisted drainage system with a fistula adapter (Abstract). Suess teaches a first porous pad surrounding the fistula adapter (Fig. 1, feat. 2; Paragraph 0024), and a second porous pad offset from the first pad (Fig. 1, feat. 5; Paragraph 0024). Suess teaches that the first and second porous pads are in fluid communication (Paragraph 0028) and that a drainage line in communication with a suction pump is connected with the second porous pad (Fig. 1, feat. 8; Paragraph 0030). Suess teaches that draining fluid via the second pad offset from the first pad ensures fluid drainage by preventing clogging (Paragraph 0011). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the assembly disclosed by Khan in view of Thomas so that the buffer comprises at least one buffer arm extending radially outward from the buffer ring in order to ensure drainage by preventing clogging as taught by Suess.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (U.S. Patent Application Publication No. 2008/0287892) in view of Thomas et al. (U.S. Patent No. 6,019,511), and in further view of Davis et al. (U.S. Patent Application Publication No. 2009/0264805).
Regarding claim 28, Khan in view of Thomas discloses the wound dressing assembly of claim 14. Khan in view of Thomas does not disclose that at least a portion of the covering device is transparent and the buffer comprises identification elements arranged in the transparent portion of the covering device.
Davis teaches a bandage that includes a transparent portion that includes an arcuate scale for view the wound site underneath the bandage (Abstract). Davis teaches that the transparent material in conjunction with the scale allows for data about the wound, such as the size of the wound, to be determined quickly and easily (Paragraph 0020). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the assembly disclosed by Khan in view of Thomas so that that at least a portion of the covering device is transparent and the buffer comprises identification elements arranged in the transparent portion of the covering device so that data about the wound can be determined quickly and easily as taught by Davis.
Response to Arguments
Applicant’s arguments, see page 5 of Applicant’s Remarks, filed 01/14/2021, with respect to the objection to claim 22 have been fully considered and are persuasive in light of the amendment to claim 22. Therefore, the objection has been withdrawn.
Applicant’s arguments, see pages 5 and 6 of Applicant’s remarks, filed 01/14/2021, with respect to the rejections of claims 14-34 under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of the amendments to claims 14, 18, and 29. Therefore, the rejections have been withdrawn.
Applicant’s arguments, see pages 6-9 of Applicant’s Remarks, filed 01/14/2021, with respected to the rejection of claims 14, 16-20, 23-26, and 29-34 under 35 U.S.C. 102(a)(1) as being anticipated by Khan and of claim 15 under 35 U.S.C. 103 as being 
Applicant argues, see pages 8 and 9 of Applicant’s Remarks, that the disclosure of Khan that the vacuum tube may be provided with multiple orifices to facilitate the distribution of the suction force throughout the open-cell foam leads away from the claimed invention (Khan: Paragraph 0049). However, a vacuum tube with multiple orifices is merely an alternate solution to the problem of evenly distributing negative pressure throughout a negative pressure wound therapy dressing to the claimed invention. The disclosure of Khan does not lead away from the claimed invention.
Applicant’s arguments, see page 9 of Applicant’s Remarks, filed 01/14/2021, with respect to the rejections of claims 21 and 22 under 35 U.S.C. 103 as being unpatentable over Khan in view of Argenta have been fully considered and are persuasive in light of the amendment to claim 14. Therefore, the rejections have been withdrawn. However, upon further consideration, a new grounds of rejection has been made of claims 21 and 22 under 35 U.S.C. 103 as being unpatentable over Kahn in view of Thomas, and in further view of Argenta.
Applicant’s arguments, see page 9 of Applicant’s Remarks, filed 01/14/2021, with respect to the rejection of claim 27 under 35 U.S.C. 103 as being unpatentable over 
Applicant’s arguments, see page 9 of Applicant’s Remarks, filed 01/14/2021, with respect to the rejection of claim 28 under 35 U.S.C. 103 as being unpatentable over Khan in view of Davis have been fully considered and are persuasive in light of the amendment to claim 14. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection has been made of claim 28 under 35 U.S.C. 103 as being unpatentable over Khan in view of Thomas, and in further view of Davis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Steward (U.S. Patent Application No. 2008/0161778) discloses a negative pressure wound therapy device for fistulas.
Obst et al. (U.S. Patent No. 9,078,990) discloses an enteric fistula healing device.
Kay (U.S. Patent No. 4,596,566) discloses an ostomy faceplate.
Verhaalen (U.S. Patent Application Publication No. 2010/0145293) discloses an apparatus for isolating a fistula.
Hall et al. (U.S. Patent Application Publication No. 2012/0101458) discloses a negative pressure wound therapy device incorporating a fistula-isolating device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                         
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781